DETAILED ACTION
This Office action is in response to amendments received 26 October 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claims 1-14 and 17-20 are objected to because of the following informalities:  Regarding claims 1 and 17, where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation.  See 37 CFR 1.75(i).   Regarding claims 11 and 13, the claims contain the acronym “EGR” which was not previously introduced in a claim from which the claims depend after the phrases for which they are associated.  Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Regarding claim 4, the claim dependency has been deleted rendering the claim indefinite.  It is unclear from which claim claim 4 depends.  It is suggested to change “claim” to claim 3 to remedy this rejection.   
Claim 13 recites the limitation “the high pressure EGR" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6, 14, and 19-20 rejected under 35 U.S.C. 103 as being unpatentable over Jang (US 2019/0118793 A1) in view of Johansson et al. (US 2019/0345861 A1; hereinafter Johansson).
Regarding claim 1, Jang discloses a start-up method (Figure 3) for heating a selective catalytic reduction (SCR) module [60] in a hybrid propulsion system of a vehicle (Figure 1), said system comprising an electric motor [70] operatively connected to an internal combustion engine [10] producing exhaust gas, said electric motor [70] and said internal combustion engine [10] being operable to power said vehicle, and said internal combustion engine [10] being in fluid communication with an exhaust aftertreatment system (EATS) [20-60] having an exhaust passage [20] and comprising the SCR module [60], said SCR module [60] being disposed in said exhaust passage [20] downstream of said engine [10] and said electric motor [70], characterized by the method (Figure 3) comprising the steps of: operating the engine [10] in a start-up mode [S305, S310, S345] with a torque restriction [S350] (paragraph 0087; “reduce torque from the engine”) on the engine [10], allowing the SCR module [60] to convert NOx emission; supplying [S360] an amount of a reducing agent to the exhaust gas at a position (see [40]) between the engine [10] and the SCR module [60]; heating said SCR module [30] to a working temperature (second temperature; wherein hot exhaust gas maintains the SCR catalyst unit [60] at its desirable working temperature); terminating the start-up mode [S305, S310, S345] (when [S345] is negative), thereby terminating the torque restriction [S350] on the engine [10] and the supply [S360] of the amount of the reducing agent (paragraphs 0038, 0040, 0043, 0048, 0060, 0077-0078, 0085-0089, and Figures 1 and 3).  Jang does not disclose the amount of reducing agent being a surplus amount.  Johansson, however, teaches a similar start-up method for a selective catalytic reduction module comprising: supplying a surplus amount of a the surplus amount of the reducing agent being larger than a required amount of reducing agent for converting the NOx emission from the engine (paragraphs 0010-0013).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to supply a surplus amount of reducing agent during Jang’s supplying step because Johansson teaches that this method fills the SCR catalyst with ammonia to provide an efficient reduction of nitrogen oxides at a start of the engine (paragraphs 0011 and 0013).
Regarding claim 5, the modified Jang discloses method according to claim 1, further comprising operating the engine [10] with the torque restriction [S350] (paragraph 0087; “reduce torque from the engine”) comprises the step of providing additional power by the electric motor [70] if the amount of power from the engine [10] operated with the torque restriction [S350] is less than the required amount of power (target torque) for operating the vehicle (paragraph 0087 and Figure 3).
Regarding claim 6, the modified Jang discloses method according to claim 1, further comprising operating the engine [10] with the torque restriction [S350] is performed by controlling a flow of fuel (paragraph 0087; “fuel injecting amount is reduced”) to the engine [10] (paragraph 0087).
Regarding claim 14, the modified Jang discloses method according to claim 1, wherein, when said engine [10] is operated in the start-up mode [S305, S310, S345], the SCR module [60] is operated to convert the NOx emission (paragraphs 0010, 0040, 0087-0089, and Figure 3).  The modified Jang does not disclose the SCR module operated to convert more than 95% of the NOx emission.  However, Jang 
Regarding claim 19, the modified Jang discloses a computer program comprising program code means for performing the steps of claim 1 when said program is run on a computer (paragraphs 0036-0037, 0043, 0053, 0077-0078, 0085-0090, and Figures 1-2).
Regarding claim 20, the modified Jang discloses a non-transitory computer readable medium carrying a computer program comprising program means for performing the steps of claim 1 when said program means is run on a computer (paragraphs 0036-0037, 0043, 0053, 0077-0078, 0085-0090, and Figures 1-2).
Claims 2, 7-9, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Jang in view of Johansson as applied to claim 1 above, and further in view of Osumi (US 2015/0128576 A1).
Regarding claim 2, the modified Jang does not disclose performing a high pressure exhaust gas recirculation of exhaust.  Osumi, however, teaches a similar method comprising: performing a high pressure exhaust gas recirculation (EGR)  of exhaust gases transported in the exhaust passage [13] downstream of the engine [10], while the step further comprising terminating (e.g., at engine shut-down) the high pressure EGR (paragraphs 0047, 0055, and Figure 1).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure the modified Jang to perform a high pressure exhaust gas recirculation with eventual termination because Osumi teaches that this method decreases NOx (paragraph 0055).
Regarding claims 7-9, the modified Jang discloses method according to claim 1, wherein said EATS [20-60] comprises a diesel particulate filter [30] (paragraphs 0043, 0049, and Figure 1).  The modified Jang does not disclose the EATS comprising a diesel oxidation catalyst (DOC), the SCR module having an SCR catalyst coated on a diesel particulate filter, a turbocharger, or an additional SCR module.  Osumi, however, teaches a similar system comprising an EATS [1] having an SCR module [22] comprising: a diesel oxygen catalyst (DOC) [21] and said SCR module [22] having an SCR catalyst coated on a diesel particulate filter, said DOC [21] being arranged upstream of said SCR module [22] and in fluid communication with each other by a reductant mixing chamber [13], wherein the system further comprises a turbocharger (see [14]) disposed in said exhaust passage [13] downstream of said SCR module [22] and upstream of an additional SCR module [23], thereby said SCR module [22] is a pre-turbo SCR module and said additional SCR module [23] is a post-turbo SCR module, further comprising heating the post-turbo SCR module [23] to a corresponding working temperature (paragraphs 0047-0048, 0051-0054, and Figures 1-2).  It would have been obvious to a person having ordinary skill in 
Regarding claim 13, Osumi discloses in the modified Jang, method according to claim 7, further comprising performing the high pressure EGR (see [15]) is performed on exhaust gases in the exhaust passage [13] upstream of said DOC [21] (see [21b]) (paragraphs 0050, 0055, and Figure 2).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure the modified Jang to perform high pressure exhaust gas recirculation upstream of said DOC because Osumi teaches that this method decreases NOx (paragraph 0055).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Jang in view of Johansson and Osumi as applied to claim 8 above, and further in view of Boorse et al. (US 2010/0180580 A1; hereinafter Boorse).
Regarding claim 10, the modified Jang does not disclose the pre-turbo SCR module having a CU-zeolite-based catalyst and the post-turbo SCR module having a vanadia-based catalyst.  Boorse, however, teaches a similar pre- SCR module [12] and post- SCR module [13], wherein an SCR catalyst in the pre- SCR module [12] is a CU-zeolite-based catalyst (zeolite containing Cu) and an SCR catalyst in the post- SCR module [13] is a vanadia-based catalyst (mixed oxide of V2O5) (paragraphs .  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure the modified Jang pre-turbo SCR module to have a CU-zeolite-based catalyst and the post-turbo SCR module to have a vanadia-based catalyst because Boorse teaches that this configuration effectively catalyzes the reduction of NOx and aids in regeneration of the filter by lowering the temperature at which the soot fraction of the particulate matter is combusted (paragraph 0043).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Jang in view of Johansson and Osumi as applied to claim 8 above, and further in view of Hepburn et al. (US 2014/0000242 A1; hereinafter Hepburn).
Regarding claim 11, Osumi discloses in the modified Jang, method according to claim 8, wherein the EATS [1] comprising a low pressure EGR line [16] in fluid communication with the exhaust passage [13] at a position downstream of said turbocharger (see [14]), said low pressure EGR line [16] comprises an EGR cooler (paragraph 0056; “EGR cooler”) (paragraphs 0047, 0055-0056, and Figure 1). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure the modified Jang to include a low pressure EGR line because Osumi teaches that this configuration decreases NOx (paragraph 0055).  The modified Jang does not disclose an EGR line SCR catalyst.  Hepburn, however, teaches a similar EATS [25] comprising a low pressure EGR line [73], said low pressure EGR line [73] comprising an EGR cooler [74] and an EGR line SCR catalyst (paragraph 0025; “EGR cooler channels may be coated with an SCR catalyst”) (paragraphs 0022, 0024-0025, and Figure 1).  It would have been obvious to a person .
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Osumi in view of Boorse.
Regarding claims 17-18, Osumi discloses an exhaust aftertreatment system [1] for a vehicle comprising: a turbine [14] disposed in an exhaust passage [13]; a pre-turbo selective catalytic reduction module [22] comprising catalyst, and being arranged upstream of said turbine [14] in said exhaust passage [13]; and a post-turbo SCR module [23] comprising a catalyst, and being arranged downstream of said turbine [14] in said exhaust passage [13]; whereby said turbine [14] is arranged to reduce exhaust enthalpy (via heat transfer) in said exhaust passage [13], wherein the catalyst of the pre-turbo SCR module [22] is coated on a diesel particulate filter (paragraphs 0047, 0052-0053, and Figure 1).  Osumi does not disclose the pre-turbo SCR module comprising a CU-zeolite-based catalyst and the post-turbo SCR module comprising a vanadia-based catalyst.  Boorse, however, teaches a similar exhaust aftertreatment system (Figures 1A-1B) comprising: a pre- selective catalytic reduction module [12] comprising a CU-zeolite-based catalyst (zeolite containing Cu), and a post- SCR module [13] comprising a vanadia-based catalyst (mixed oxide of V2O5) (paragraphs 0038, 0040, 0043, and Figures 1A-1B).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure the modified Jang pre-turbo SCR .

Allowable Subject Matter
Claims 3 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Additional Subject Matter
Claim 4 is not rejected under art; however, it is rejected under 35 U.S.C. 112(b) and is therefore not allowable. 

Response to Arguments
Applicant's arguments filed 26 October 2021 have been fully considered but they are not persuasive.  
Regarding page 11 of the Remarks, the applicant argued that Johansson does not disclose anything about the details of the amount of reductant compared to supplying a surplus amount of the reducing agent that is larger than a required amount of reducing agent for converting the NOx emission from the engine.  The examiner disagrees.  SCR catalysts use adsorbed ammonia to reduce NOx passing through the 
                
                    2
                    N
                    O
                    +
                    2
                    N
                    
                        
                            H
                        
                        
                            3
                        
                    
                    +
                    
                        
                            1
                        
                        
                            2
                        
                    
                    
                        
                            O
                        
                        
                            2
                        
                    
                    →
                    2
                    
                        
                            N
                        
                        
                            2
                        
                    
                    +
                    3
                    
                        
                            H
                        
                        
                            2
                        
                    
                    O
                
            
                
                    N
                    
                        
                            O
                        
                        
                            2
                        
                    
                    +
                    2
                    N
                    
                        
                            H
                        
                        
                            3
                        
                    
                    +
                    
                        
                            1
                        
                        
                            2
                        
                    
                    
                        
                            O
                        
                        
                            2
                        
                    
                    →
                    
                        
                            3
                        
                        
                            2
                        
                    
                    
                        
                            N
                        
                        
                            2
                        
                    
                    +
                    3
                    
                        
                            H
                        
                        
                            2
                        
                    
                    O
                
            
                
                    N
                    O
                    +
                    N
                    
                        
                            O
                        
                        
                            2
                        
                    
                    +
                    2
                    N
                    
                        
                            H
                        
                        
                            3
                        
                    
                    →
                    2
                    
                        
                            N
                        
                        
                            2
                        
                    
                    +
                    3
                    
                        
                            H
                        
                        
                            2
                        
                    
                    O
                
            
If more ammonia is injected and adsorbed onto the SCR catalyst than needed for a stoichiometric reaction with NOx, ammonia will start to accumulate on the SCR catalyst.  If less ammonia is injected and adsorbed onto the SCR catalyst than needed for a stoichiometric reaction with NOx, ammonia will start to be depleted from the SCR catalyst.  Johansson teaches that at a start of the engine, when there initially is essentially no ammonia stored in the SCR catalyst, the SCR catalyst will initially adsorb plenty of ammonia, i.e. the SCR catalyst is filled up with ammonia during this initial phase (paragraph 0011).  For the SCR catalyst to be filling up, there must me more ammonia than needed to convert the current NOx output from the engine, i.e. there must be a surplus of ammonia which is larger than a required amount of ammonia for converting the NOx emission from the engine.  If there was not a surplus, the SCR catalyst would continually use all of the adsorbed ammonia such that the SCR catalyst remains empty.  Therefore, the examiner maintains that Johansson discloses supplying a surplus amount of the reducing agent that is larger than a required amount of reducing agent for converting the NOx emission from the engine
Regarding pages 10-11 of the Remarks, the applicant argued that Johansson discloses that there is a risk that plenty of ammonia is stored in the SCR catalyst when its temperature is low (at cold start) and that this stored ammonia when the temperature increases will slip from the catalyst such that one of ordinary skill in the art is motivated to reduce the amount of reducing agent at low temperatures in order to reduce the risk of ammonia slip rather than increasing the amount of reducing agent.  The examiner disagrees.  Johansson does not disclose reducing the amount of reducing agent at cold start of the engine but rather controlling the amount of injected reducing agent such that slip is minimized (paragraphs 0025-0026).  Johansson still discloses the aforementioned surplus which leads to ammonia adsorption onto the SCR catalyst at cold start rather than the catalyst remaining empty (see paragraph 0011).  Additionally, Johansson discloses that, depending on operating conditions, a certain surplus of reducing agent is also needed, since the limited residence time in the catalyst does not allow all ammonia formed from the dosed urea to be consumed by the NOx reduction reactions.  The surplus increases the ammonia concentration, and thus also the reaction rate, making it possible to reach the required NOx conversion.  The urea flow corresponding to the required NOx conversion together with the surplus constitutes a static dosing (paragraph 0016).  Johansson also includes an ammonia slip catalyst which is utilized to oxidize a surplus/slip of additive from the SCR catalyst (paragraph 0101) such that slip may still occur although the goal is to reduce/minimize slip.  Therefore, the examiner maintains that Johansson discloses supplying a surplus amount of the reducing agent that is larger than a required amount of reducing agent for converting the NOx emission from the engine.
Regarding claim 17, no arguments were received.  Therefore the examiner maintains the rejection of claim 17 over Osumi in view of Boorse as outlined above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY B. WALTER whose telephone number is (571)270-5286. The examiner can normally be reached Monday - Friday: 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/AUDREY B. WALTER/Primary Examiner, Art Unit 3746